Citation Nr: 1505027	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to November 1970.  He died in November 2010.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The appeal was subsequently transferred to the VA Regional Office in Los Angeles, California. 

The Appellant testified before the undersigned Veterans Law Judge during a videoconference in March 2014 in support of his claim.  A transcript of the hearing has been associated with the claim file. 

At the time of the Board hearing, the Appellant submitted additional evidence with waiver of initial consideration by the Agency of Original (AOJ) of this newly submitted evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).

The Board notes that, in addition to the paper claims file, the Appellant also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA reveals the transcript of the March 2014 hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  Further, the associated VBMS file contains no documents at this time.
The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

Additional evidentiary development is required before the issue of recognition of the Appellant as a helpless child for VA compensation purposes is ready for Board adjudication.  See 38 C.F.R. § 19.9 (2014).  While the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2014).  In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993). 

The Appellant, who was born in September 1978 and reached the age of 18 years in September 1996, claims that he became permanently incapable of self-support prior to his 18th birthday, due to asthma, tibial torsion, post-traumatic stress disorder (PTSD), obsessive compulsive disorder (OCD), major depression and anxiety.  His claim was denied by the RO on the basis that there was no evidence showing he was incapable of self-support prior to his 18th birthday.

In his claim paperwork, the Appellant indicated he receives Social Security Administration (SSA) benefits.  The Appellant's representative indicated in his statement to the Board that the Appellant receives SSA benefits as a result of being fully disabled.  The Appellant testified at the Board hearing that he receives SSA disability benefits for PTSD, OCD, major depression and anxiety.  The Appellant further indicated that he was in physical possession of his SSA records.  The undersigned held the record open for an additional 30 days in order to give the Appellant an opportunity to provide additional evidence, to include the SSA records. 

Although the Appellant was provided 30 days to submit the additional records, he did not do so.  These records appear to be highly relevant to the claim.  To comply with VA's continuing duty to assist the Appellant with the development of his appeal, upon remand, the AOJ should seek the Appellant's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that Social Security records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

In addition, VA's Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  Due to the passage of time since the Appellant was 18 years of age and the lack of mental health records from that time, there is insufficient evidence on which to make a decision.  Therefore, the Board finds that a vocational opinion based on full review of the record would be helpful in resolving this claim.

Accordingly, the appeal is REMANDED for the following action:

1.  Send to the Appellant and his representative a letter requesting that the Appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 
Clearly explain to the Appellant that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Contact the Social Security Administration and request the Appellant's complete records, including all administrative decision(s) on any application for benefits and all underlying medical records which are in the agency's possession.  All attempts should be made to obtain such records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for a review of the claims file by a VA social worker or other appropriate VA vocational or health professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this remand, must be made available to the designated examiner.

The examiner's report should include discussion of Appellant's documented medical, educational and vocational history. 

The focus of analysis should be on the Appellant's condition at the time of his 18th birthday.  This may require having the Appellant examined, or conducting a Social and Industrial Survey.  The necessity of any testing is left to the examiner's discretion.

The examiner must opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the Appellant's employability existed at the time of his reaching 18 years of age and rendered him permanently incapable of self-support at the time of his reaching 18 years of age. 

The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown. 

If the Appellant was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after his 18th birthday.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should review the Appellant's claim for status as a "helpless child."  If the claim is denied, the Appellant must be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

